Order entered August 23, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-13-00578-CR

                        MONIQUE DANAE MCCLINTON, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                           On Appeal from the County Court at Law
                                   Rockwall County, Texas
                              Trial Court Cause No. CR11-1799

                                          ORDER
       We GRANT Official Court Reporter Deborah K. Hamon’s August 20, 2013 request for

an extension of time to file the reporter’s record. The reporter’s record shall be due TEN DAYS

from the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE